       Case 1:18-cv-02020-LTS-SLC Document 142 Filed 09/09/21 Page 1 of 7




                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK


WELLS FARGO SECURITIES, LLC

                          Plaintiff,
                                                               Case No. 1:18-cv-2020-LTS-SLC
        v.
                                                               CONFIDENTIALITY
LJM INVESTMENT FUND, L.P., and LJM                             STIPULATION AND
PARTNERS, LTD.,                                                PROTECTIVE ORDER

                          Defendant.

LJM INVESTMENT FUND, L.P., LJM
MASTER TRADING FUND, L.P., LJM
OFFSHORE FUND, LTD., and PFC-LJM
PRESERVATION AND GROWTH FUND, L.P.,

                          Counterclaimants,

        v.

WELLS FARGO SECURITIES, LLC

                          Counter-defendant.



        WHEREAS, the Parties having agreed to the following terms of confidentiality, and the

Court having found that good cause exists for the issuance of an appropriately tailored

confidentiality order pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, it is hereby

        ORDERED that the following restrictions and procedures shall apply to the information

and documents exchanged by the parties in connection with the pre-trial phase of this action:

        1.       Counsel for any party may designate any document or information, in whole or in

part, as confidential if counsel determines, in good faith, that such designation is necessary to

protect the interests of the client in information that is proprietary, a trade secret or otherwise

                                                 1
AMECURRENT 743409405.1 9-Sep-21 08:37
       Case 1:18-cv-02020-LTS-SLC Document 142 Filed 09/09/21 Page 2 of 7




sensitive non-public information. Information and documents designated by a party as

confidential will be stamped “CONFIDENTIAL.”

        2.       The Confidential Information disclosed will be held and used by the person

receiving such information solely for use in connection with the action.

        3.       In the event a party challenges another party’s designation of confidentiality,

counsel shall make a good faith effort to resolve the dispute, and in the absence of a resolution,

the challenging party may seek resolution by the Court. Nothing in this Protective Order

constitutes an admission by any party that Confidential Information disclosed in this case is

relevant or admissible. Each party reserves the right to object to the use or admissibility of the

Confidential Information.

        4.       The parties should meet and confer if any production requires a designation of

“For Attorneys’ or Experts’ Eyes Only.” All other documents designated as “CONFIDENTIAL”

shall not be disclosed to any person, except:

                 a.       The requesting party and counsel, including in-house counsel;

                 b.       Employees of such counsel assigned to and necessary to assist in the

                          litigation;

                 c.       Consultants or experts assisting in the prosecution or defense of the

                          matter, to the extent deemed necessary by counsel; and

                 d.       The Court (including the mediator, or other person having access to any

                          Confidential Information by virtue of his or her position with the Court).

        5.       Prior to disclosing or displaying the Confidential Information to any person,

counsel must:



                                                    2
AMECURRENT 743409405.1 9-Sep-21 08:37
       Case 1:18-cv-02020-LTS-SLC Document 142 Filed 09/09/21 Page 3 of 7




                 a.       Inform the person of the confidential nature of the information or

                          documents;

                 b.       Inform the person that this Court has enjoined the use of the information

                          or documents by him/her for any purpose other than this litigation and has

                          enjoined the disclosure of the information or documents to any other

                          person; and

                 c.       Require each such person to sign an agreement to be bound by this Order

                          in the form attached as Exhibit A.

         6.      The disclosure of a document or information without designating it as

“Confidential” shall not constitute a waiver of the right to designate such document or

information as Confidential Information. If so designated, the document or information shall

thenceforth be treated as Confidential Information subject to all the terms of this Stipulation and

Order.

         7.      Any Personally Identifying Information (“PII”) (e.g., social security numbers,

financial account numbers, passwords, and information that may be used for identity theft)

exchanged in discovery shall be maintained by the receiving party in a manner that is secure and

confidential and shared only with authorized individuals in a secure manner. The producing party

may specify the minimal level of protection expected in the storage and transfer of its

information. In the event the party who received PII experiences a data breach, it shall

immediately notify the producing party of same and cooperate with the producing party to

address and remedy the breach. Nothing herein shall preclude the producing party from asserting

legal claims or constitute a waiver of legal rights and defenses in the event of litigation arising

out of the receiving party’s failure to appropriately protect PII from unauthorized disclosure

                                                   3
AMECURRENT 743409405.1 9-Sep-21 08:37
       Case 1:18-cv-02020-LTS-SLC Document 142 Filed 09/09/21 Page 4 of 7




        8.       The parties may take reasonable measures, including redaction, to prevent the

harmful disclosure of nonparties’ commercially sensitive, non-relevant financial information. If

the receiving party believes that the redaction or withholding of nonparties’ information

undermines its understanding of a document, the parties shall meet and confer regarding the need

for such information, and may raise any disagreements with the Court.

        9.       Pursuant to Federal Rule of Evidence 502, the production of privileged or work-

product protected documents or communications, electronically stored information (“ESI”) or

information, whether inadvertent or otherwise, shall not constitute a waiver of the privilege or

protection from discovery in this case or in any other federal or state proceeding. This Order

shall be interpreted to provide the maximum protection allowed by Federal Rule of Evidence

502(d). Nothing contained herein is intended to or shall serve to limit a party’s right to conduct a

review of documents, ESI or information (including metadata) for relevance, responsiveness

and/or segregation of privileged and/or protected information before production.

        10.      Notwithstanding the designation of information as “Confidential” in discovery,

there is no presumption that such information shall be filed with the Court under seal. The parties

shall follow the Court’s procedures for requests for filing under seal.

        11.      At the conclusion of litigation, Confidential Information and any copies thereof

shall be promptly (and in no event later than 30 days after entry of final judgment no longer

subject to further appeal) returned to the producing party or certified as destroyed, except that the

parties’ counsel shall be permitted to retain their working files on the condition that those files

will remain protected.

        12.      Nothing herein shall preclude the parties from disclosing material designated to

be Confidential Information if otherwise required by law or pursuant to a valid subpoena.

                                                  4
AMECURRENT 743409405.1 9-Sep-21 08:37
       Case 1:18-cv-02020-LTS-SLC Document 142 Filed 09/09/21 Page 5 of 7




SO STIPULATED AND AGREED.



Dated:           New York, New York
                 September 9, 2021

                                        /s/
                                        Christopher J. Houpt
                                        MAYER BROWN LLP
                                        1221 Avenue of the Americas
                                        New York, NY 10020

                                        Lucia Nale
                                        Matthew E. Fenn
                                        MAYER BROWN LLP
                                        71 South Wacker Drive
                                        Chicago, IL 60606

                                        Attorneys for Plaintiff/Counter-defendant Wells
                                        Fargo Securities, LLC



                                        /s/

                                        Jason M. Koral
                                        Matthew J. Press
                                        PRESS KORAL LLP
                                        641 Lexington Avenue, 13th Floor
                                        New York, NY 10022

                                        Attorneys for Defendants/Counterclaimants

                                        SO ORDERED.



                                                                  9/9/2021
                                        ____________________________________
                                        SARAH L. CAVE
                                        United States Magistrate Judge



                                              5
AMECURRENT 743409405.1 9-Sep-21 08:37
       Case 1:18-cv-02020-LTS-SLC Document 142 Filed 09/09/21 Page 6 of 7




                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK


WELLS FARGO SECURITIES, LLC

                          Plaintiff,
                                                             Case No. 1:18-cv-2020(LTS)
        v.
                                                             Non-Disclosure Agreement
LJM INVESTMENT FUND, L.P., and LJM
PARTNERS, LTD.,

                          Defendant.

LJM INVESTMENT FUND, L.P., LJM
MASTER TRADING FUND, L.P., LJM
OFFSHORE FUND, LTD., and PFC-LJM
PRESERVATION AND GROWTH FUND, L.P.,

                          Counterclaimants,

        v.

WELLS FARGO SECURITIES, LLC

                          Counter-defendant.


        I, ________________________, have been informed by counsel that certain documents

or information to be disclosed to me in connection with the above-captioned matter have been

designated as confidential. I have been informed that any such documents or information labeled

“CONFIDENTIAL” are confidential by Order of the Court.

        I hereby agree that I will not disclose any information contained in such documents to

any other person. I further agree not to use any such information for any purpose other than this

litigation.




AMECURRENT 743409405.1 9-Sep-21 08:37
      Case
       Case1:18-cv-02020-LTS-SLC
            1:18-cv-02020-LTS-SLC Document
                                   Document140-1
                                            142 Filed
                                                 Filed09/09/21
                                                       09/09/21 Page
                                                                 Page78ofof78




Dated: ___________                      _________________________________

Signed in the presence of:



_____________________________________

(Attorney)




                                          2
AMECURRENT 743409405.1 9-Sep-21 08:37
